DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I (claims 1-14 and 21) with species human CD38 and light and heavy chain sequence SEQ ID NO: 11 and 13. in the reply filed on 4/2/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Claims 2 and 20 have been cancelled.
Claims 1, 3-19, and 21-26 are pending.
Claims 15-19, and 22-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. 
Claims 1, 3-14, and 21, drawn to an antibody or antigen binding fragment thereof bind to more ore more residues of the amino acid of human CD38, are examined on merits.
Information Disclosure Statement
The information disclosure statement (s) (IDS) submitted on 8/11/2020, 10/12/2021, and 12/7/2021 are/is considered by the examiner and initialed copies/copy of the PTO-1449 are/is enclosed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-10 and 13-14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 9 and 13 depend on claims 7 and 11 respectively. Claims 7 recites sequences for LCDR1-3 (SEQ ID Nos: 1, 2, and 3) and claim 11 recites sequences for HCDR1-3 (SEQ ID Nos: 4, 5 and 6).  However, claims 9 and 13 are further drawn to claims 7 and 11 and comprise light and heavy chain sequences SEQ ID NO: 22 and 23. The sequences of SEQ ID NOs: 22 and 23 have numerous undetermined amino acid residues (X) and many of them occur within the CDRs, see below sequence alignment:
QY=SEQ ID NO:22, underlined sequences are SEQ ID NO: 1, 2 and 3 (LCDR1-3)
     EIVMTQSPASLSASLGQRAXISCRASXSVSXSAXSYVHWYQQKSGQPPKLLIYLASXXXSGVPARFSGSGSGTDFTLTIHPVESEDVATYYCHHSRXXPXXFGSGTKLEIKRTVAAPSVFIFPPSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLTLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC


QY= fuse SEQ ID NO: 1 to 2 to 3, DB=SEQ ID NO:7

US-16-968-994-7
  Query Match             83.9%;  Score 128.3;  DB 20;  Length 111;
  Best Local Similarity   39.7%;  
  Matches   31;  Conservative    0;  Mismatches    0;  Indels 47;  Gaps    2;

Qy          1 RASSSVSSSAFSYVH---------------LASNLES----------------------- 22
              |||||||||||||||               |||||||                       
Db         24 RASSSVSSSAFSYVHWYQQKSGQPPKLLIYLASNLESGVPARFSGSGSGTDFTLTIHPVE 83

Qy         23 ---------HHSRELPFT 31
                       |||||||||
Db         84 SEDVATYYCHHSRELPFT 101


QY=SEQ ID NO:23, underlined sequences are SEQ ID NO: 4, 5, and 6  (HCDR1-3)

QVQLLESGGGLVQPGGSLKLSCVASGXXFSLYXMNWVRQAPGKGLEWIGKIXPXSSXXXYXPSXKDKFFISRDNAKNTLYLQM
TKVRSEDTALYYCARLXIXXGGXXYWGQGTTLTVSSASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALT
SGVHTFPAVLQSSGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPELLGGPSVFLFPPKP
KDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPA
PIEKTISKAKGQPREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVD
KSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK

QY= fuse SEQ ID NO: 4 to 5 to6, DB=SEQ ID NO: 8:

  Query Match             86.4%;  Score 156.4;  DB 20;  Length 119;
  Best Local Similarity   41.0%;  
  Matches   32;  Conservative    0;  Mismatches    0;  Indels   46;  Gaps    2;

Qy          1 LYWMN--------------KINPDSSTINYTPSLKD------------------------ 22
              |||||              |||||||||||||||||                        
Db         31 LYWMNWVRQAPGKGLEWIGKINPDSSTINYTPSLKDKFFISRDNAKNTLYLQMTKVRSED 90

Qy         23 --------LWIATGGFDY 32
                      ||||||||||
Db         91 TALYYCARLWIATGGFDY 108

Since claims 7 and 11 contain all the CDR sequences with defined amino acids, the recitation of the dependent claims 9 and 13 with undetermined amino acids in CDR regions do not further limit the previous claims 7 and 11.  
2.	Claims 10 and 14 depending on claims 9 and 13 that depend on claims 7 and 11 (set forth above) and contain non-elected species light and heavy chain sequences (SEQ ID NO: 16, 18, 20, 17, 19 and 21) that do not comprise the LCDR1-3 and HCDRs 1-3 set forth in claims 7 and 11 that have  VL of SEQ ID NO: 11 and VH of SEQ ID NO: 13 (both elected VL and VH).  Therefore, the claims do not further limit the previous claims 7 and 11 as well as 9 and 13 either.
Example: QY search for SEQ ID NO:11 (elected, claim 10) has less than 98% sequence identity to SEQ ID NO:16 (non elected, claim 10) and differences are in CDR regions.
QY=SEQ ID NO: 11; DB-SEQ ID NO: 16 

US-16-968-994-16
OTHER INFORMATION: Mutated light chain 1

  Query Match             97.7%;  Score 1097;  DB 20;  Length 218;
  Best Local Similarity   96.8%;  
  Matches  211;  Conservative    6;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 EIVMTQSPASLSASLGQRATISCRASSSVSSSAFSYVHWYQQKSGQPPKLLIYLASNLES 60
              |||||||||||||||||||:||||||:||||||:|||||||||||||||||||||||::|
Db          1 EIVMTQSPASLSASLGQRASISCRASNSVSSSAYSYVHWYQQKSGQPPKLLIYLASNIQS 60

Qy         61 GVPARFSGSGSGTDFTLTIHPVESEDVATYYCHHSRELPFTFGSGTKLEIKRTVAAPSVF 120
              ||||||||||||||||||||||||||||||||||||:|| ||||||||||||||||||||
Db         61 GVPARFSGSGSGTDFTLTIHPVESEDVATYYCHHSRQLPSTFGSGTKLEIKRTVAAPSVF 120

Qy        121 IFPPSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 IFPPSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLS 180

Qy        181 STLTLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 218
              ||||||||||||||||||||||||||||||||||||||
Db        181 STLTLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 218

QY: fuse SEQ ID NOL 1 to 2 to 3 aligned to SEQ ID NO: 11 (218aa) or 7 (111aa)
US-16-968-994-11

  Query Match             83.9%;  Score 128.3;  DB 20;  Length 218;
  Best Local Similarity   39.7%;  
  Matches   31;  Conservative    0;  Mismatches    0;  Indels   47;  Gaps    2;

Qy          1 RASSSVSSSAFSYVH---------------LASNLES----------------------- 22
              |||||||||||||||               |||||||                       
Db         24 RASSSVSSSAFSYVHWYQQKSGQPPKLLIYLASNLESGVPARFSGSGSGTDFTLTIHPVE 83

Qy         23 ---------HHSRELPFT 31
                       |||||||||
Db         84 SEDVATYYCHHSRELPFT 101


Searching for listed light and heavy chains SEQ ID NO: 18, 20, 17, 19 and 21 have achieved the same results (see SCORE for details, that should present alignment of 11, 13, 16, 18, 20, 17, 19 and 21).
Thus, claim 10 depending on claim 9 and reciting SEQ ID NOs: 16, 18 and 20 and claim 14 depending claim 13 and reciting SEQ ID Nos: 17, 19 and 21 do not further limit previous claims 7 and 11 since those sequences (VL and VH or light and heavy chains) do not contain the same CDRs as recited in previous claims 7 and 11 (see more in SCORE).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-14 and 21 rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 is vague and indefinite in the recitation of “amino acid residues 60-89 of human CD38”.  Claiming amino acid residues from a named protein without sequence identifier or identify a particular sequence renders the claims indefinite because name protein CD38 could be a genus of proteins having more than one sequences and SEQ ID Nos.  Thus, recitation of amino acids 60-89 could be replaced by a SEQ ID NO such as SEQ ID NO: 15 (see specification page 19, [008]).  Claim 1 also renders the dependent claims listed above indefinite.  This rejection can be obviated by amending the claims by adding SEQ ID NO.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Written Description: an antibody: 
binding to epitopes (aa 60-89 of CD38), 
competing for binding, and 
having less than 6 CDRs:

Claims 1, 3-6 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Possession may be shown, for example for the claimed method, by describing an actual reduction to practice of the claimed invention by showing that the inventor constructed an embodiment or performed a process that met all the limitations of the claim and determined that the invention would work for its intended purpose. For claimed product the specification must provide sufficient distinguishing identifying characteristics of the genus, including disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. 

The claims are broadly drawn to:
an antibody or an antigen-binding fragment thereof, which binds to a CD38 protein at a KD value of 1 x 10-9 M or below, when binding to the CD38 protein, the antibody or the antigen-binding fragment binds to one or more residues corresponding to amino acid residues 60-89 of human CD38 protein, 
wherein the antibody competes for binding to CD38 with the antibody comprising LCDR1-3 of SEQ ID Nos: 1-3 and HCDR1-3 of SEQ ID Nos: 4-6 (claim 6), 
wherein the antibody comprises LCDR1-3 of SEQ ID Nos: 1-3, or 
wherein the antibody comprises HCDR1-3 of SEQ ID Nos: 4-6.

 Thus, the claims encompass 1) a genus of anti-CD38 antibodies binding to the epitopes located at aa 60-89 of CD38, 2) the antibodies competing for binding with the specific antibody having CDRs of SEQ ID Nos: 1-6, and 3) antibody having light chain CDRs or VL (claims 7-8) OR heavy chain CDRs or VH (claims 11-12), but not full set of 6 CDRs, or VL and VH or both chains.
  The specification teaches one humanize anti-CD38 antibody SG003 having SEQ ID NO: 7 and 11 as VL and light chain comprising LCDRs 1-3 of SEQ ID Nos: 1-3 and having SEQ ID NO: 8 and 13 as VH and heavy chain comprising HCDR1-3 of SEQ ID Nos: 4-6 (page 45).   The antibody SG003 is suggested binding to the amino acid 60-89 of CD38 protein that has the sequence of SEQ ID NO: 15 ([0230] and 0086]). The specification contemplates variants of the antibody with numerous mutations in each of CDR regions and assume that the variants could bind to different region of CD38 protein (see SEQ ID NO: 22 and 23 listed above).
However, reduction to practice of the claimed genus of the anti-CD38 antibodies including the variants binding to the epitope of SEQ ID NO: 15 has not occurred in this application. The specification does not teach any antibody having ability to compete with SG003 and not teach any antigen binding fragment with only one chain or 3 CDRs from VL or VH that could bind to CD38 with the Kd as claimed affinity.  The specification does not disclose any structure of the antibody having such functions. 
Regarding with the antibody structure needs to be recited in the claims, Amgen v. Sanofi, 872 F.3d 1367 (Fed, Cir.2017) as well as the USPTO memorandum, Feb 22, 2018 require: 1) in terms of written description, claims reciting antibodies are to be treated like claims reciting any other molecule; and 2) antibody claims often recite at least some structure and some function (also see USPTO memorandum, Feb 22, 2018 and MPEP 2163(II)(A)(3)(a)(ii)).  
Antibody has following characteristics:
The term “antibody” does impart some structure, the structure that is common to antibodies is generally unrelated to antigen-binding function.  Correlation between structure and function is less likely for antibodies than for other molecules.

The CDRs are generally considered to be the region of contact between the antibody and the antigen.  While CDRs are necessary for binding, they are highly diverse in structure, and their sequence does not correlate to binding in a predictable fashion.

Given the highly diverse nature of antibodies, particularly in the CDRs, one generally cannot envision the structure of an antibody by knowing its binding characteristics.

2008 guidelines indicated that describing an antigen may be sufficient to describe an antibody that binds to that antigen, even if none were produced.

A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or by describing structural features common the genus that “constitute a substantial portion of the genus.” See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997): The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties, “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 

“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor, 97 USPQ2d at 1875.  

The Court, in Abbvie v. Centocor (Fed. Cir. 2014), held that a disclosure of many different antibodies (in that case neutralizing antibodies to IL-12 with a particular binding affinity) was not enough to support the genus of all IL-12 neutralizing antibodies because the disclosed antibodies were very closely related to each other in structure and were not representative of the full diversity of the genus. The Court further noted that functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support especially in technology fields that are highly unpredictable where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionallyclaimed genus.

The court has since clarified that this standard applies to compounds other than cDNAs. See University of Rochester v. G.D. Searle & Co., Inc., F.3d ,2004 WL 260813, at *9 (Fed.Cir.Feb. 13, 2004).   The instant specification fails to provide sufficient descriptive information in the claimed genus of antibodies for specific epitope binding, competitions. Thus, one of skill in the art would reasonably conclude that the inventor(s), at the time the application was filed, did not have possession of the claimed invention.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).   As discussed, merely stating antigen or epitope bound by antibodies would encompass a genus of antibodies in claims, the skilled artisan cannot envision the detailed chemical structure(s) and functional attribute(s) of the encompassed genus of the antibodies binding to the epitope or antigen. Therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
Therefore, only the anti-CD38 antibody comprising both VL and VH (SEQ ID NO: 7 and 8) or light and heavy chains of SEQ ID NO: 11 and 13, or antigen binding fragment comprising LCDRs and HCDRs of SEQ ID NO: 1-6, but not the full scope of the claims meet the written description provision of 35 U.S.C. §112, first paragraph. 
Applicant is referred to written description guidance at http://www.uspto.gov/web/patents/guides.htm and recent memorandum (Feb 22, 2018): Clarification of written Description Guidance for Claims Drawn to Antibodies and Status of 2008 Training Materials.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1.	Claim(s) 1, 3-6 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cashman et al (WO2010040209) as evidenced by sequence alignment to SEQ ID NO: 15, amino acids 60-89 of CD38 protein.
The specification teaches that the amino acids 60-89 of CD38 are PETVLARCVKYTEIHPEMRHVDCQSVWDAF that is represented by SEQ ID NO: 15.

Cashman et al disclose sets of antibodies including antibodies to CD38, wherein the anti-CD38 antibodies binding epitope is located at position 70-84 of CD38 protein that is a fragment of SEQ ID NO: 15 PETVLARCVKYTEIHPEMRHVDCQSVWDAF (underlined sequence, sequence no 41), as evidenced by sequence alignment below (abstract, page 20, section (e) and claim 50 (e)).  
ID   AXX95899 standard; peptide; 15 AA.
DT   10-JUN-2010  (first entry)
DE   Human CD38 epitope peptide (residues 70-84) SEQ ID:41.
KW   ADP ribosyl cyclase-1; CD38; alzheimers disease; antibody production;
KW   antiparkinsonian; cytostatic; diagnostic test; epitope;
KW   hematological-gen.; immune stimulation; immunomodulator; leukemia;
KW   lewy body dementia; multiple myeloma; neuroprotective; nootropic;
KW   parkinsons disease; prophylactic to disease; protein detection;
KW   protein folding; protein therapy; therapeutic; vaccine, general.
OS   Homo sapiens.
CC PN   WO2010040209-A1.
CC PD   15-APR-2010.
PR   06-OCT-2008; 2008US-0136815P.
PR   02-MAR-2009; 2009US-0156807P.
CC PA   (UYBR ) UNIV BRITISH COLUMBIA.
CC PI   Cashman NR,  Guest WC,  Plotkin SS;
CC PT   Operating system for identifying epitope unique to misfolded form of 
CC PT   desired protein, by receiving model representing desired protein, 
CC PT   selecting set from model, determining free energy of unfolding of set andidentifying epitope.
CC 	Claim 53; SEQ ID NO 41; 125pp; English.
CC   The present invention relates to a novel method and system for 
CC   identifying an epitope unique to a misfolded form of a desired protein. 
CC   The method involves receiving a model representing a portion of a desired
CC   protein structure by an input unit, selecting sets from model by a 
CC   candidate selection unit, determining the free energy of unfolding of 
CC   each set by a free energy computation unit, and identifying the epitope 
CC   from sets having free energy of unfolding below minimum energy by an 
CC   epitope identification unit. The system has an input unit, a candidate 
CC   selection unit, a free energy computation unit, and an epitope 
CC   identification unit. The invention further discloses (i) a method of 
CC   obtaining an immunogen for producing an antibody capable of binding 
CC   selectively with misfolded form of a protein relative to a natively 
CC   folded form of that protein;(ii) a method of producing an antibody; (iv)
CC   an antibody produced by the method that binds to an epitope which 
CC   includes at least three contiguous amino acids resident in a peptide 
CC   having an amino acid sequence of (AXX95859-AXX95862, AXX95864-AXX95884, 
CC   AXX95886-AXX95887, AXX95889-AXX95894, AXX95899-AXX95933, AXX95935-
CC   AXX95937 or AXX95938); (iii) a pharmaceutical composition comprising an 
CC   antibody and a carrier; (iv) a method of treating a subject with disease 
CC   associated with misfolded form of a protein, which involves (a) 
CC   administering to the subject a pharmaceutical composition comprising an 
CC   immunogen that incorporates peptide comprising an epitope unique to the 
CC   misfolded form of the protein, (b) administering to a subject a 
CC   pharmaceutical composition comprising the antibody or its binding 
CC   fragment, where the misfolded protein to which the antibody binds is 
CC   selected from tau, Abeta, superoxide dismutase 1 (SOD1), alpha-synuclein,
CC   Prion protein (PrPC), transthyretin (TTR), beta 2-microglobulin, 
CC   epidermal growth factor receptor (EGFR), cluster of differentiation (CD) 
CC   20, CD38, CD44, FasR, and Notch1, or (c) administering to the subject a 
CC   vaccine comprising an immunogen that incorporates a peptide constituting 
CC   an epitope unique to the misfolded form of the protein relative to the 
CC   natively folded form of that protein; (v) a method of detecting misfolded
CC   form of a protein in a sample, which involves treating the sample 
CC   suspected to contain misfolded form of the protein with the antibody or 
CC   its binding fragment capable of binding selectively with an epitope 
CC   presented uniquely by the misfolded protein relative to the natively 
CC   folded form of that protein and determining whether an antigen-antibody 
CC   complex has formed, where the formation indicates the presence of 
CC   misfolded form of the protein in the sample; and (vi) a method of 
CC   diagnosing diseases associated with misfolded form of protein. The method
CC   and system of the invention are useful (i) for identifying an epitope 
CC   unique to a misfolded form of a protein, (ii) for producing antibody and 
CC   pharmaceutical composition, (iii) for detecting misfolded form of a 
CC   protein, and (iv) for diagnosing, preventing and treating a disease or 
CC   disorder associated with misfolded form of protein which include Prion 
CC   disease, amyloid polyneuropathy, senile systemic amyloidosis, renal 
CC   accumulation, amyotrophic lateral sclerosis, leukemia, myeloma, cancer 
CC   (e.g., colon cancer, metastasis, cancer cervical, head and neck, 
CC   endometrial, lung or breast carcinomas), pleural mesothelioma, malignant 
CC   melanoma, Hodgkin lymphomas, anaplastic large cell non-Hodgkin lymphomas 
CC   associated with a misfolded form of a protein, Alzheimer's disease (AD), 
CC   amyotrophic lateral sclerosis (ALS), Parkinson's disease (PD), Lewy body 
CC   disease (LBD), Creutzfeldt-Jakob disease (CJD) of sporadic and familial 
CC   origin, Gerstmann-Straussler-Scheinker syndrome (GSS), kuru, fatal 
CC   familial insomnia (FFI), bovine spongiform encephalopathy (BSE) of 
CC   cattle, scrapie of sheep, and chronic wasting disease of cervids. The 
CC   present sequence represents a human CD38 (ADP ribosyl cyclase-1) epitope 
CC   peptide (residues 70-84, P28907) which is used for producing a vaccine 
CC   for preventing or treating leukemia, myeloma or a disease related by the 
CC   presence of misfolded CD38.
SQ   Sequence 15 AA;

  Query Match             51.2%;  Score 87;  DB 17;  Length 15;
  Best Local Similarity   100.0%;  
  Matches   15;  Conservative    0;  Mismatches   0;  Indels  0;  Gaps  0;

Qy         11 YTEIHPEMRHVDCQS 25
              |||||||||||||||
Db          1 YTEIHPEMRHVDCQS 15


	Cashman et al disclose that the antibodies are antigen binding fragments, Fab, Fab’, single chain antibody etc., antibodies are chimeric, human or humanized antibodies (page 64-65, 73) and CD38 is human antigen (page 25, line 26). Since Cashman’s antibody binding to the epitope within the instant SEQ ID NO: 15, the antibody would compete to the antibodies binding to the SEQ ID NO: 15 and meet the limitation of claim 6. Cashman et al further disclose a pharmaceutical composition comprising the antibody, or antigen binding fragment (page 25, line 8 and page 70, line 28). 
The Office has shown a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not" (In re Spada; MPEP 2112.01(I)), Thus, the burden has been shifted to applicant to prove that the product of the prior art does not have the characteristics as-claimed ('characteristics' meaning physical or functional characteristics). 

The prior art disclosed antibody to CD38 appears to meet the requirements of the instant claims.  Regarding the limitations of Kd value recited in claim 1, the Office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).


2.	Claim(s) 1, 3-6 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Merchiers et al (WO2018224683, priority to Jun 2017) as evidenced by sequence alignment of SEQ ID NO: 15, amino acids 60-89 of CD38.
The specification teaches that amino acids 60-89 of CD38 are PETVLARCVKYTEIHPEMRHVDCQSVWDAF that is represented by SEQ ID NO: 15.	

Merchiers et al disclose sets of antibodies to CD38, wherein the anti-CD38 antibodies binding epitope is located within the amino acids  60-89 of CD38 protein that is a fragment of SEQ ID NO: 15, PETVLARCVKYTEIHPEMRHVDCQSVWDAF (underlined sequence), as evidenced by sequence alignment below. 
Merchiers et al disclose that the antibodies including antigen binding fragments, Fab, F(ab’)2, ScFv, etc. and chimeric, human or humanized antibody and disclose that CD38 is human antigen (page 15 or [53]).  Since Merchiers’s antibody binding to the epitope within the instant SEQ ID NO: 15, the antibody would compete to the antibodies binding to the SEQ ID NO: 15 and meet the limitation of claim 6. Merchiers et al also teach that the antibodies binding to CD38 with Kd in 10-8 to 10-9 range (page 3 pr [10] that meet the limitation of claim 1. Merchiers et al further disclose a pharmaceutical composition comprising the antibody, or antigen binding fragment (page 41 or [138])

DE   Human CD38 antigen derived epitope.
KW   ADP ribosyl cyclase-1; CD38 antigen; antibody production;
KW   antibody therapy; cancer; cytostatic; epitope; hematological neoplasm;
KW   solid tumor; therapeutic.
OS   Homo sapiens.
FH   Key             Location/Qualifiers
FT   Misc-difference 1..15
FT                   /note= "Specifically claimed in claim 10"
CC PN   WO2018224683-A1.
XX
CC PD   13-DEC-2018.
PR   08-JUN-2017; 2017US-0517149P.
PR   08-JUN-2017; 2017US-0517150P.
PR   09-JUN-2017; 2017US-0517164P.
PR   09-JUN-2017; 2017US-0517165P.
PR   09-JUN-2017; 2017US-0517734P.
CC PA   (TUSK-) TUSK THERAPEUTICS LTD.
CC PI   Merchiers P,  Goubier A,  Moulder K,  Eissler N,  Salimu J;
CC PI   Filosto S,  Goyenechea B,  Baruah H,  Prinz B;
CC PT   New antibody or its antigen-binding fragment comprising cluster of 
CC PT   differentiation38-b-348-heavy chain complementarity-determining region3 amino acid sequence used in pharmaceutical composition for treating 
cancer.
CC PS   Claim 10; Page 57; 109pp; English.
CC   The present invention relates to a novel antibody or its antigen-binding 
CC   fragment comprising a CD38-b-348-heavy chain complementarity-determining 
CC   region (HCDR)3 amino acid sequence as a variable heavy chain CDR3 useful 
CC   for treating cancer. The antibody or antigen-binding fragment 
CC   specifically binds to an epitope of human CD38. The invention further 
CC   relates to: (1) an affinity matured variant of the antibody or its 
CC   antigen binding fragment; (2) a nucleic acid encoding the antibody or its
CC   antigen-binding fragment; (3) a vector comprising the nucleic acid 
CC   molecule; (4) a host cell comprising the vector; (5) a composition 
CC   comprising the antibody or antigen-binding fragment; (6) a method for 
CC   producing the antibody or antigen-binding fragment; (7) a method for 
CC   treating cancer in a subject by administering an amount of the 
CC   composition to subject; (8) a method for preparing an anti-CD38 antibody 
CC   by providing an antibody and subjecting the antibody to affinity 
CC   maturation, where the anti-CD38 antibody produced has a greater affinity 
CC   to CD38 than the parental antibody; (9) a method for preparing the 
CC   pharmaceutical composition; and (10) a kit comprising the composition in 
CC   a container. The antibody or its antigen-binding fragment is useful in a 
CC   composition for preparing a medicine for treating cancer. The subject has
CC   a solid tumor or haematological cancer. The present sequence is a human 
CC   CD38 antigen derived epitope, where the antibody or its antigen-binding 
CC   fragment of the present invention, which binds to the CD38 antigen, is 
CC   used for treating cancer. Note: This sequence is specifically claimed in 
CC   claim 10 and physically shown in Page 57.
SQ   Sequence 15 AA;

  Query Match             50.6%;  Score 86;  DB 27;  Length 15;
  Best Local Similarity   100.0%;  
  Matches   15;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          6 ARCVKYTEIHPEMRH 20
              |||||||||||||||
Db          1 ARCVKYTEIHPEMRH 15

Conclusion

No claims are allowed.

The antibodies comprising full set of CDRs within the VL and VH (SEQ ID NO: 7 and 8 or light and heavy chains (SEQ ID NO: 11 and 13) recited in claims 7-8 together with 11-12 are free of prior art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:00am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LEI YAO/Primary Examiner, Art Unit 1642